Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 04/29/2022 for application number 17/198,701. 

Response to Amendments
3.	The Amendment filed 04/29/2022 has been entered. Claims 1, 10-13, 15-17, 19, and 20 have been amended. Claims 3, 4, 9, and 14 have been canceled. Claim 21 has been added. Claims 1, 2, 5-8, 10-13, and 15-21 remain pending in the application. 

4.	Applicant’s amendments to the claims 10, 13-17, 19, and 20 have been fully considered and are persuasive. The objections to these claims are respectfully withdrawn.

Response to Arguments
5.	Argument 1, Applicant argues that FIG. 6 of Boorman has been cited as being of relevance, but this figure simply shows left and right arrows 122 for scrolling between screens in a user interface. This does not address problems relating to providing directionality of voice command feedback directed to a PIC or SIC. Further, Boorman does not teach or suggest a directional icon for indicating an intended recipient of a voice command feedback. As such, the combination of prior art references does not teach or suggest the claimed subject matter.
6.	Responding to Argument 1, Examiner respectfully disagrees and notes that Spiewla and Boorman teach the above argued features; wherein Spiewla teaches a visual feedback of the voice command on the display associated with the position of the user in the vehicle. For example, if the user is in the front passenger seat, the system will display a visual feedback relating to the command on the front passenger display. Thus, Spiewla provides directionality of voice command feedback directed to a driver or a passenger. However, Spiewla does not explicitly teach icon is a left indicating icon; and icon is a right indicating icon. In this case, Boorman teaches icon is a left indicating icon; and icon is a right indicating icon. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Shapiro and Spiewla to include the feature of Boorman. One would have been motivated to make this modification because it provides an alternative way to visualize the directional icons.
7.	Argument 2, Applicant argues that Shapiro does not disclose the new independent claim 21.
8.	Responding to Argument 2, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Lyren, is applied.

Claim Objections
9.	Claims 12 and 18 are objected to because of the following informalities:  
Claim 12 recites “the aural feedback” where “aural feedback” was apparently intended.
Claim 18 recites “The voice activatable flight deck system of Claim 1” where “The voice activatable flight deck system of Claim 11” was apparently intended.

Claim Rejections – 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 11, 13, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (U.S. Patent Application Pub. No. US 9824689 B1) in view of Spiewla et al. (U.S. Patent Application Pub. No. US 20180357040 A1) in view of Boorman et al. (U.S. Patent Application Pub. No. US 20110118908 A1).

Claim 11: Shapiro teaches a voice activatable flight deck system for a cockpit of an aircraft (i.e. voice-operable avionic systems that support utilization of speech recognition to facilitate control of avionic systems; col. 2, lines 58-67), comprising: 
a display device (i.e. a display 112 or an indicator on the flight deck; col. 4, lines 10-17); 
speakers (i.e. fig. 2, the voice-operable avionic system 100 may include an audio device 102 (e.g., a microphone or a headphone) configured to receive an audio input from a user (e.g., a pilot or a crew member); col. 3, lines 5-19); 
a voice recognition and processing system for receiving and processing input voice commands and determining machine commands for the voice activatable flight deck system (i.e. fig. 1, The audio input may be provided to a speech recognition processor 104 configured to process and recognize one or more voice command from the audio input. The speech recognition processor 104 may then provide the one or more voice command to one or more avionic system 106, which may perform certain operations based on the one or more voice command received; col. 3, lines 5-20); 
at least one processor in operable communication with the display device and the voice recognition and processing system, the at least one processor configured to execute program instructions, wherein the program instructions are configured to cause the at least one processor to (i.e. the one or more processors 110 of the avionic system 106 may be in communication with a display 112 on the flight deck, in which case the one or more processors 110 of the avionic system 106 may prompt the display 112 to present a message box 114 that displays a text description of the voice command received; col. 4, lines 47-60): 
receive a voice command input to the voice recognition and processing system, wherein the voice command input is from either a pilot in command positioned on a left side of the cockpit or a second in command positioned on a right side of the cockpit (i.e. fig. 2, the voice-operable avionic system 100 may include an audio device 102 (e.g., a microphone or a headphone) configured to receive an audio input from a user (e.g., a pilot or a crew member). The audio input may be provided to a speech recognition processor 104 configured to process and recognize one or more voice command from the audio input. The speech recognition processor 104 may then provide the one or more voice command to one or more avionic system 106, which may perform certain operations based on the one or more voice command received.; col. 3, lines 5-19); 
determine visual feedback to the voice command input (i.e. fig. 3, the one or more processors 110 of the avionic system 106 may prompt the display 112 to present such a graphical representation (e.g., a heading preview bug 116) in addition to (or instead of) the text description of the voice command. Further, the voice command may be presented back to the user as an audible read-back. For instance, the one or more processors 110 of the avionic system 106 may generate a synthetic read-back or an aural tone representing the voice command, which may be delivered to the user via the audio device 102, allowing the user to confirm the correctness of the voice command without having to change his/her viewpoint (further reducing head-down time); col. 4, lines 55-67); and 
output the visual feedback through the display device (i.e. fig. 3, the one or more processors 110 of the avionic system 106 may prompt the display 112 to present such a graphical representation (e.g., a heading preview bug 116) in addition to (or instead of) the text description of the voice command. Further, the voice command may be presented back to the user as an audible read-back. For instance, the one or more processors 110 of the avionic system 106 may generate a synthetic read-back or an aural tone representing the voice command, which may be delivered to the user via the audio device 102, allowing the user to confirm the correctness of the voice command without having to change his/her viewpoint (further reducing head-down time); col. 4, lines 55-67); 
wherein the visual feedback is to indicate whether the voice command input is from the pilot in command positioned on the left side of the cockpit or the second in command positioned on the right side of the cockpit i.e. fig. 2, the voice-operable avionic system 100 may include an audio device 102 (e.g., a microphone or a headphone) configured to receive an audio input from a user (e.g., a pilot or a crew member). The audio input may be provided to a speech recognition processor 104 configured to process and recognize one or more voice command from the audio input. The speech recognition processor 104 may then provide the one or more voice command to one or more avionic system 106, which may perform certain operations based on the one or more voice command received.; col. 3, lines 5-19).
Shapiro does not explicitly teach wherein the feedback is directional; outputting the feedback to include a left indicating icon when the input is from the pilot in command positioned on the left side of the cockpit; and outputting the feedback to include right indicating icon when the input is from the second in command positioned on the right side of the cockpit.
Spiewla teaches wherein the visual feedback is directional to indicate whether the voice command input is from the pilot in command positioned on the left side of the cockpit or the second in command positioned on the right side of the cockpit (i.e. the system displays a visual feedback of the voice command on the display associated with the position of the user in the vehicle. For example, if the user is in the front passenger seat, the system will display a visual feedback relating to the command on the front passenger display. In some embodiments, the system provides a non-verbal sound or speaks the feedback using the infotainment system. In some embodiments, the system provides both visual feedback and audio feedback; para. [0007, 0038]) by outputting the visual feedback to include an icon when the voice command input is from the pilot in command positioned on the left side of the cockpit; and outputting the visual feedback to include icon when the voice command input is from the second in command positioned on the right side of the cockpit (i.e. the system displays a visual feedback of the voice command on the display associated with the position of the user in the vehicle. For example, if the user is in the front passenger seat, the system will display a visual feedback relating to the command on the front passenger display. In some embodiments, the system provides a non-verbal sound or speaks the feedback using the infotainment system. In some embodiments, the system provides both visual feedback and audio feedback; para. [0007, 0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Shapiro to include the feature of Spiewla. One would have been motivated to make this modification because it provides a more effective way to determine which user has provided a voice command.
Shapiro and Spiewla do not explicitly teach icon is a left indicating icon; and icon is a right indicating icon.
However, Boorman teaches icon is a left indicating icon; and icon is a right indicating icon (i.e. fig. 6, Left and Right icons; para. [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Shapiro and Spiewla to include the feature of Boorman. One would have been motivated to make this modification because it provides an alternative way to visualize the directional icons.

Claim 13: Shapiro, Spiewla, and Boorman teach the voice activatable flight deck system of Claim 11. Shapiro does not explicitly teach output the feedback on the left side of the display device when the input is from the pilot in command positioned on the left side of the cockpit; and output the feedback on the right side of the display device when the input is from the second in command positioned on the right side of the cockpit.
Spiewla further teaches output the visual feedback on the left side of the display device when the voice command input is from the pilot in command positioned on the left side of the cockpit; and output the visual feedback on the right side of the display device when the voice command input is from the second in command positioned on the right side of the cockpit (i.e. the system displays a visual feedback of the voice command on the display associated with the position of the user in the vehicle. For example, if the user is in the front passenger seat, the system will display a visual feedback relating to the command on the front passenger display. In some embodiments, the system provides a non-verbal sound or speaks the feedback using the infotainment system. In some embodiments, the system provides both visual feedback and audio feedback; para. [0007, 0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Shapiro and Boorman to include the feature of Spiewla. One would have been motivated to make this modification because it provides a more effective way to determine which user has provided a voice command.

Claim 15: Shapiro, Spiewla, and Boorman teach the voice activatable flight deck system of Claim 11. Shapiro does not explicitly teach wherein the left and right indicating icons are provided by a direction of the icon or by designated characters.
However, Boorman further teaches wherein the left and right indicating icons are provided by a direction of the icon or by designated characters (i.e. fig. 6, Left and Right icons; para. [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Shapiro and Spiewla to include the feature of Boorman. One would have been motivated to make this modification because it provides an alternative way to visualize the directional icons.

Claim 16: Shapiro, Spiewla, and Boorman teach the voice activatable flight deck system of Claim 15. Shapiro does not explicitly teach wherein the left and right indicating icons include a left facing face icon and a right facing face icon, respectively.
However, Boorman further teaches wherein the left and right indicating icons include a left facing face icon and a right facing face icon, respectively (i.e. fig. 6, Left and Right icons; para. [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Shapiro and Spiewla to include the feature of Boorman. One would have been motivated to make this modification because it provides an alternative way to visualize the directional icons.

Claim 18: Shapiro, Spiewla, and Boorman teach the voice activatable flight deck system of Claim 11. Shapiro further teaches wherein the speakers are included in a headset (i.e. fig. 2, the voice-operable avionic system 100 may include an audio device 102 (e.g., a microphone or a headphone) configured to receive an audio input from a user (e.g., a pilot or a crew member); col. 3, lines 5-19).

12.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (U.S. Patent Application Pub. No. US 9824689 B1) in view of Spiewla et al. (U.S. Patent Application Pub. No. US 20180357040 A1) in view of Boorman et al. (U.S. Patent Application Pub. No. US 20110118908 A1) in view of Rauch et al. (U.S. Patent Application Pub. No. US 20120300963 A1).

Claim 17: Shapiro, Spiewla, and Boorman teach the voice activatable flight deck system of Claim 15. Shapiro does not explicitly teach wherein the left and right indicating icons include a letter L and a letter R, respectively.
However, Rauch teaches wherein the left and right indicating icons include a letter L and a letter R, respectively (i.e. fig. 2A, left and right indicators; para. [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Shapiro, Spiewla, and Boorman to include the feature of Rauch. One would have been motivated to make this modification because it provides an alternative way to visualize the directional icons.

13.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (U.S. Patent Application Pub. No. US 9824689 B1) in view of Lyren (U.S. Patent Application Pub. No. US 20190278552 A1).

Claim 21: Shapiro teaches a voice activatable flight deck system for a cockpit of an aircraft (i.e. voice-operable avionic systems that support utilization of speech recognition to facilitate control of avionic systems; col. 2, lines 58-67), comprising: 
a display device (i.e. a display 112 or an indicator on the flight deck; col. 4, lines 10-17); 
speakers (i.e. fig. 2, the voice-operable avionic system 100 may include an audio device 102 (e.g., a microphone or a headphone) configured to receive an audio input from a user (e.g., a pilot or a crew member); col. 3, lines 5-19); 
a voice recognition and processing system for receiving and processing input voice commands and determining machine commands for the voice activatable flight deck system (i.e. fig. 1, The audio input may be provided to a speech recognition processor 104 configured to process and recognize one or more voice command from the audio input. The speech recognition processor 104 may then provide the one or more voice command to one or more avionic system 106, which may perform certain operations based on the one or more voice command received; col. 3, lines 5-20); 
at least one processor in operable communication with the display device and the voice recognition and processing system, the at least one processor configured to execute program instructions, wherein the program instructions are configured to cause the at least one processor to (i.e. the one or more processors 110 of the avionic system 106 may be in communication with a display 112 on the flight deck, in which case the one or more processors 110 of the avionic system 106 may prompt the display 112 to present a message box 114 that displays a text description of the voice command received; col. 4, lines 47-60): 
receive a voice command input to the voice recognition and processing system, wherein the voice command input is from either a pilot in command positioned on a left side of the cockpit or a second in command positioned on a right side of the cockpit (i.e. fig. 2, the voice-operable avionic system 100 may include an audio device 102 (e.g., a microphone or a headphone) configured to receive an audio input from a user (e.g., a pilot or a crew member). The audio input may be provided to a speech recognition processor 104 configured to process and recognize one or more voice command from the audio input. The speech recognition processor 104 may then provide the one or more voice command to one or more avionic system 106, which may perform certain operations based on the one or more voice command received.; col. 3, lines 5-19); 
determine aural feedback to the voice command input (i.e. fig. 3, the one or more processors 110 of the avionic system 106 may prompt the display 112 to present such a graphical representation (e.g., a heading preview bug 116) in addition to (or instead of) the text description of the voice command. Further, the voice command may be presented back to the user as an audible read-back. For instance, the one or more processors 110 of the avionic system 106 may generate a synthetic read-back or an aural tone representing the voice command, which may be delivered to the user via the audio device 102, allowing the user to confirm the correctness of the voice command without having to change his/her viewpoint (further reducing head-down time); col. 4, lines 55-67); and 
output the aural feedback through the display device (i.e. fig. 3, the one or more processors 110 of the avionic system 106 may prompt the display 112 to present such a graphical representation (e.g., a heading preview bug 116) in addition to (or instead of) the text description of the voice command. Further, the voice command may be presented back to the user as an audible read-back. For instance, the one or more processors 110 of the avionic system 106 may generate a synthetic read-back or an aural tone representing the voice command, which may be delivered to the user via the audio device 102, allowing the user to confirm the correctness of the voice command without having to change his/her viewpoint (further reducing head-down time); col. 4, lines 55-67); 
wherein the aural feedback is to indicate whether the voice command input is from the pilot in command positioned on the left side of the cockpit or the second in command positioned on the right side of the cockpit i.e. fig. 2, the voice-operable avionic system 100 may include an audio device 102 (e.g., a microphone or a headphone) configured to receive an audio input from a user (e.g., a pilot or a crew member). The audio input may be provided to a speech recognition processor 104 configured to process and recognize one or more voice command from the audio input. The speech recognition processor 104 may then provide the one or more voice command to one or more avionic system 106, which may perform certain operations based on the one or more voice command received.; col. 3, lines 5-19).
Shapiro does not explicitly teach wherein the feedback is directional by using binaural audio.
However, Lyren teaches wherein the aural feedback is directional by using binaural audio (i.e. The users can also control or select where the other user hears sound when the sound is binaural sound. This selection includes a location or sound localization point (SLP) where the sound originates to the listener. For example, the first user can select a distance or how far the sound originates or emanates away from the head of the second user (the listener). Additionally, the first user can select a location where the sound originates or emanates with respect to the head of the second user; para. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Shapiro to include the feature of Lyren. One would have been motivated to make this modification because each user can control or select how the sound localizes to the other user. In this way, the users can control or select how the other user hears the sound (e.g., as one or more of stereo sound, mono sound, and binaural sound).

Allowable Subject Matter
Claims 1, 2, 5-8, and 10 are allowed.
Claims 12, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Lindahl (Pub. No. US 11102578 B1), playback can include playback of binaural audio signal 512 to localize sound 217 to location 214, and playback of second binaural audio signal 514 to localize sound 217 to second location 216. Accordingly, audio system 200 can render a spatial audio soundscape around the user with sounds coming from locations that correspond to sound source icons shown at various positions on display 204.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAN H TRAN/Primary Examiner, Art Unit 2173